       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

    Plaintiff,
                                                       CRIMINAL NO.: 14-754 (DRD)
       v.

 JORGE ACEVEDO-MARTINEZ [7],

    Defendant.


                                   OPINION AND ORDER

       On December 18, 2014, a Federal Grand Jury returned an indictment against Jorge

Acevedo-Martínez (“Codefendant” or “Acevedo-Martinez”) and sixteen additional codefendants.

On that same date, an arrest warrant was issued against him. At some point in time, Codefendant

fled from Puerto Rico to avoid apprehension and prosecution. Notwithstanding, on February 4,

2018 Codefendant was arrested in the Dominican Republic by Dominican authorities. After said

arrest, a search and seizure was performed in an apartment in the Dominican Republic under

Codefendant’s possession and control; as a result, various items were seized. On August 30, 2018,

Codefendant filed a Motion alleging that all evidence, physical and testimonial, that resulted from

the search should not be used in this proceeding. Initially, Codefendant’s contention was that the

search was performed as a joint venture between Dominican and Federal authorities without a

warrant and absent exigent circumstances that would justify a warrantless search. Consequently,

Codefendant reasoned that the Fourth Amendment’s exclusionary rule should be applied. This

matter was referred to a Magistrate Judge. See Dockets No. 1822 and 1823.

       However, the Government then filed its Opposition to Codefendant’s Motion and contested

that the search and seizure was in fact supported by a Search and Seizure Warrant entered by a
         Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 2 of 19




Dominican Republic Court and that no joint venture was performed between Dominican and

Federal authorities, since the Federal agents did not substantially participate during the procedure.

See Docket No. 1839. Eventually, the Magistrate Judge entered a Report and Recommendation

denying Codefendant’s petition. See Docket No. 1961. In sum, the Honorable Magistrate Judge

Camille L. Velez-Rive concluded that an evidentiary hearing was not necessary; recognized the

validity of the Dominican Search and Seizure Warrant, that said Warrant was obtained as a result

of the Dominican authorities’ own investigations as to Codefendant’s violation of Dominican law

and determined that Codefendant had failed to show that the Federal agents participation in the

events transpired in the Dominican Republic where “substantial” nor that the Dominican agents

were acting as “agents” for the Federal Government.

        Unsatisfied, Codefendant filed an Objection to the Report and Recommendation.

Codefendant requested an evidentiary hearing since he believed the documentation provided by

the Government was insufficient to support the conclusions of the Magistrate Judge. See Docket

No. 1968. The Court granted Codefendant’s request for an evidentiary hearing. See Docket No.

2004.1 The evidentiary hearing was held February 26-27, 2020 and was strictly limited to

discussing whether there was a joint venture between the Dominican and United States authorities

that would warrant the application of the protections afforded by the Fourth Amendment of the

United States Constitution to the search and seizure objected by Codefendant. To substantiate its

arguments, the Government provided two witnesses: Felix Carrión (“Carrión”), Deputy United

States Marshal, United States Marshal Service (“USMS”) and Colonel Jesus Castillo Torres of the

National Bureau of Drug Control of the Dominican Republic (“Col. Castillo”); Codefendant cross

examined each witness.


1
 Consequently, the Court did not adopt the Magistrate Judges’ decision as to the denial of an evidentiary hearing to
discuss Codefendant’s contentions.

                                                         2
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 3 of 19




       After evaluating the witness testimonies provided during the evidentiary hearing, the Court

makes the following determinations in relation to the findings of the Honorable Magistrate Judge.

                               I.   Referrals to Magistrate Judges

       The Court may refer dispositive motions to a United States Magistrate Judge for a report

and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). See Local Rule 159; Matthews v.

Weber, 423 U.S. 261 (1976). Any party may contest the Magistrate Judge’s report and

recommendation by filing its objections. Fed. R. Crim. P. 59(b); 28 U.S.C. § 636(b)(1). A District

Judge has various statutory conditions to follow when a Report and Recommendation has been

challenged. “A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). “A judge of the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate.” Id. “Absent objection, . . . [a] district court ha[s] a

right to assume that [the affected party] agree[s] to the magistrate’s recommendation.” Templeman

v. Chris Craft Corp., 770 F.2d 245, 247 (1st Cir. 1985), cert denied, 474 U.S. 1021 (1985). Further,

“failure to raise objections to the Report and Recommendation waives that party’s right to review

in the district court and those claims not preserved by such objections are precluded upon appeal.”

Davet v. Maccarone, 973 F.2d 22, 30-31 (1st Cir. 1992); see Henley Drilling Co. v. McGee, 36

F.3d 143, 150-51 (1st Cir. 1994) (holding that objections are required when challenging findings

actually set out in a magistrate’s recommendation, as well as the magistrate’s failure to make

additional findings); see, also, Lewry v. Town of Standish, 984 F.2d 25, 27 (1st Cir. 1993) (stating

that “[o]bjection to a magistrate’s report preserves only those objections that are specified”);

Borden v. Sec. of H.H.S., 836 F.2d 4, 6 (1st Cir. 1987) (holding that appellant was entitled to a de

novo review, “however he was not entitled to a de novo review of an argument never raised”).



                                                 3
         Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 4 of 19




        In order to accept unopposed portions of the Magistrate Judge’s report and

recommendation, the District Court need only satisfy itself that there is no “plain error” on the face

of the record. See Douglass v. United Servs. Auto, Ass’n, 79 F.3d 1415, 1419 (5th Cir. 1996) (en

banc) (extending the deferential “plain error” standard of review to the legal conclusions of a

magistrate judge that were not objected to); see, also, Nettles v. Wainwright, 677 F.2d 404, 410

(5th Cir. 1982) (en banc) (appeal from district court’s acceptance of a magistrate judge’s findings

that were not objected to was reviewed for “plain error”); see, also, Nogueras-Cartagena v. United

States, 172 F.Supp. 2d 296, 305 (D.P.R. 2001) (finding that the “Court reviews [unopposed]

Magistrate’s Report and Recommendation to ascertain whether or not the Magistrate’s

recommendation was clearly erroneous”) (adopting the Advisory Committee note regarding Fed.

R. Civ. P. 72(b).

        Thus, the Court shall conduct a de novo review of the objected portions of the report and

recommendation while using the aforementioned “plain error” standard for the portions that have

not been objected.

                                     II.     Relevant Factual Findings2

        The Special Investigations Bureau (“SIB”) of the of the National Bureau of Drug Control

of the Dominican Republic (“NBDC”) oversees the capture of United States fugitives in the

Dominican Republic. See Transcript for February 27, 2020 Hearing, Docket No. 2143 at 4

(hereinafter, “Docket No. 2143”). Over a year prior to Codefendant’s arrest, the United States

provided the SIB with the federal indictment and arrest warrant issued against Acevedo-Martínez.

See Docket No. 2143 at 37; Transcript for February 26, 2020 Hearing, Docket No. 2140 at 61-63




2
  The Court notes that the testimonies provided during the hearing corroborate and provide context to the Reports of
Investigation referenced by the Magistrate Judge in the Report & Recommendation. See Docket No. 1844-1 and 2.

                                                         4
         Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 5 of 19




(hereinafter, “Docket No. 2140”).3 Afterwards, the SIB proceeded to gather information as to

Codefendant through their independent surveillance and informants. See Docket No. 2143 at 38;

67; 106-107. Through their efforts, the SIB managed to uncover Codefendant’s residency (Tower

Gil Roma 31, Apartment 13B), places he was known to frequent and the vehicles he was using to

transport himself. See Docket No. 2143 at 5, 13-14. Also, prior to his arrest, the SIB made a petition

to the head of the NBDC to request a search and seizure warrant; after the approval of the request

was granted, Germán Villalona, Dominican Prosecutor, presented the formal Petition to a

Dominican Court and obtained the Search and Seizure Warrant on February 3, 2018. See Docket

No. 2143 at 24. 4

        On the day the Search and Seizure Warrant was issued, February 3, 2018, USMS Carrión

was informed by Pete Acosta (“Acosta”), USMS liaison in the Dominican Republic, that

Codefendant was located in the Dominican Republic. See Docket No. 2140 at 36. On said date,

Carrión traveled to the Dominican Republic with Miguel Colón-Escalante, USMS Task Force

Officer. Id. Their sole mission was to bring Codefendant back to the United States should the

Dominican authorities managed to apprehend him, as the USMS has no authority to perform arrests

in the Dominican Republic. Id. 95.

        Upon arrival, Carrión and Colón-Escalante were driven by a NBDC agent to the building

where Codefendant’s apartment was located. Id. at 37-38. There, from the vehicle, Carrión, Colón-

Escalante and the NBDC agent conducted surveillance. However, unbeknown to Carrión, Colón-

Escalante and the NBDC agent, Codefendant had left his apartment. Notwithstanding, he was


3
  The testimony of both witnesses reveals that Acosta, Carrión and the SIB were in continuous communications
between them as to the arrest of the Codefendant. See Docket No. 2140 at 88.
4
  The testimony of Carrión reveals that he was not involved in the application for the Dominican search warrant and
he had no knowledge of an independent Dominican investigation as to Codefendant. See Docket No. 2140 at 51; 85-
86.



                                                        5
         Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 6 of 19




tracked, pursued, engaged and -after a gunfight- arrested by other NBDC agents at a separate

location. See Docket No. 2143 at 5; 13. Carrión, Colón-Escalante and the NBDC agent where then

informed of the capture of Codefendant and proceeded to wait for the NBDC agents who had made

the arrest to arrive with Codefendant at the apartment building.5 See Docket No. 2140 at 40-41.6

         On February 4, 2018, at approximately 2 a.m., the NBDC agents who captured

Codefendant arrived with him at the apartment building where he was residing. Id. at 42. Carrión

and Colón-Escalante went up to the apartment and met with Acosta who had made his way to the

apartment with Col. Castillo. 7 Id. at 43; Docket No. 2143 at 23-25. There, the Federal Agents were

informed by the Dominican Prosecutor that a Dominican Court had entered a Search and Seizure

Warrant that justified the NBDC’s intervention. Id. at 49-50. Although present in the apartment

until the end of the procedure, the three Federal Agents limited their participation to observing the

search and seizure being performed by the NBDC agents. Id. at 46; Docket No. 2143 at 29.8 It was

Col. Castillo, Colonel Batista and the Dominican Prosecutor who lead the protective sweep and

search of the apartment. Id. at 53; Docket No. 2143 at 26-29.

         After the search and seizure was concluded, the NBDC agents transported Codefendant to

the NBDC jail. See Docket No. 2143 at 30. The Federal Agents accompanied the Dominican agents

to escort Codefendant to the prison; however, they had no participation in the processing of

Codefendant in the NBDC prison. See Docket No. 2140 at 52-53; 92. The next day, February 5,


5
  Neither Carrión, Colón-Estaclante nor Acosta participated in the gunfight nor the resulting arrest of Codefendant.
See Docket No. 2143 at 21-22.
6
  Neither Carrión, Colón-Escalante nor Acosta were present during the arrest of Codefendant. See Docket No. 2140
at 96.
7
  Both testimonies of the two witnesses affirm that none of the federal agents provided any instructions during the
search and seizure to the Dominican authorities. See Docket No. 2140 at 73; Docket No. 2143 at 29.
8
  Codefendant’s Counsel inquired as to the reasons the federal agents were even allowed to be present during the
search and seizure. The testimonies reveal that the NBDC authorized their presence as they were the party of interest
in the apprehension of Codefendant. See Docket No. 2140 at 81; 89-90; Docket No. 2143 at 89 (“Yes, because he is
a party of interest, because the ones who were looking for him was the United States, the U.S. Marshals Service. That's
why he was present there.”)

                                                          6
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 7 of 19




2018, Codefendant was escorted by the NBDC agents the Air Force Base at San Isidro. See Docket

No. 2143 at 31. Codefendant was then extradited to Puerto Rico by Carrión and Colón-Escalante.

See Docket No. 2140 at 52. As to the items seized, Carrión and Colón-Escalante returned to the

United States with part of the evidence seized by the NBDC agents during the search and seizure;

nonetheless, the Dominican Prosecutor decided which items of evidence were provided to the

USMS. See Docket No. 2143 at 100-101.

                                     III.    Legal Standard
       The Fourth Amendment provides:
       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.
U.S. Const. amend. IV. To that end, the purpose of the Amendment “‘is to safeguard the privacy

and security of individuals against arbitrary invasions by governmental officials.’” Carpenter v.

United States, 138 S. Ct. 2206, 2213, 201 L. Ed. 2d 507 (2018); see, also, Camara v. Municipal

Court of City and County of San Francisco, 387 U.S. 523, 528 (1967). In order to fulfill said

purpose, an “exclusionary rule”, which generally establishes that the government is prevented from

using most evidence gathered in violation of the Fourth Amendment, is enforced by the Courts.

See, e.g., Mapp v. Ohio, 367 U.S. 643 (1961).

       However, “[o]rdinarily, the Fourth Amendment's exclusionary rule does not apply

to foreign searches and seizures, for the actions of an American court are unlikely to influence the

conduct of foreign police.” United States v. Hensel, 699 F.2d 18, 25 (1st Cir.1983).” See, also,

United States v. Janis, 428 U.S. 433, 455 (1976) (“It is well established, of course, that the

exclusionary rule, as a deterrent sanction, is not applicable where a private party or a foreign

government commits the offending act.”); United States v. Valdivia, 680 F.3d 33, 51 (1st Cir.

                                                 7
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 8 of 19




2012); United States v. Mitro, 880 F.2d 1480, 1482 (1st Cir. 1989). “The reasoning behind this

rule is that the exclusion of evidence by an American court has little to no deterrent effect on

foreign police practices.” United States v. Frank, 599 F.3d 1221, 1228 (11th Cir. 2010); see, also,

United States v. Morrow, 537 F.2d 120, 139 (5th Cir. 1976). Consequently, evidence obtained

during searches by foreign authorities is generally admissible in federal court, regardless of their

compliance with Fourth Amendment standards. See United States v. Rosenthal, 793 F.2d 1214,

1230 (11th Cir. 1986); United States v. Morrow, 537 F.2d 120, 139 (5th Cir. 1976).

        Notwithstanding, the aforementioned principle has two exceptions: “(1) where the conduct

of foreign police shocks the judicial conscience, or (2) where American agents participated in

the foreign search, or the foreign officers acted as agents for their American counterparts. United

States v. Mitro, 880 F.2d 1480, 1482 (1st Cir.1989).” United States v. Valdivia, 680 F.3d 33, 51

(1st Cir. 2012); United States v. Alexander, 817 F.3d 1178, 1182 (9th Cir. 2016); United States v.

Barona, 56 F.3d 1087, 1091 (9th Cir. 1995). Codefendant has not alleged that first exception is

present and the Court believe it’s not applicable here. Consequently, the Court will focus its

analysis on the second exception, commonly known as the “joint venture doctrine”.

       The second exception is usually satisfied if the Court finds that the American agents’

participation in the search was so substantial it converts the search into a joint venture. See, for

example, Stonehill v. United States, 405 F.2d 738, 743 (9th Cir.1968). Now, there is no binding

legal precedent or rule as to particular facts or factors which must be considered by the Court when

reaching the final analysis. Therefore, whether American agents participated in a foreign search or

foreign officers acted as agents of their American counterparts constitutes a a “factually based

issue” that involves “applying a legal label to a complex set of facts.” United States v. Hensel, 699

F.2d at 25.



                                                 8
        Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 9 of 19




                                         IV.     Discussion
        After the evidentiary hearing, both parties filed memorandums in support of their

contentions. See Dockets No. 2144 and 2146. Codefendant contends that the Government failed

to carry the burden of proving that there was no joint venture in this case. See Docket No. 2146 at

4. To that end, Codefendant proffers that (a) the federal agents in the Dominican Republic had an

active participation during the search and (b) that the Dominican officers acted as agents of the

Federal authorities when they obtained and executed the search warrant. Id. at 3. On the other

hand, the Government essentially argued that the witness testimonies during the evidentiary

hearing support their theory that there was no joint venture because: (a) the Federal agents were

not involved in the application of the Dominican search warrant; (b) the Federal Agents were not

involved in the execution of the search warrant. See Docket No. 2144 at 5-6.

        In order to structure his analysis of the facts provided by the witnesses during the

evidentiary hearing, Codefendant relies heavily on the First Circuit’s application of the joint

venture doctrine in United States v. Hensel, supra. Codefendant argues that Hensel is on point;

however, the Court disagrees.

        First, the Court notes that the factual scenario in Hansel is diametrically different from the

matter at hand. In Hansel a Canadian ship stopped a Honduran boat off the coast of Nova Scotia;

in said boat a crew of eight Colombian was apprehended hauling 18.7 tons of marijuana. The

Canadian vessel intervened with the Honduran boat at the request of the United States Coast Guard

after the United States had initiated the pursuit of the Honduran ship. None of these facts relate in

any way to the case at hand; however, Codefendant suggests that the following analysis made by

the District Court, which the First Circuit affirmed, is similar to the one this Court should apply

here:



                                                  9
      Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 10 of 19




       The surveillance which led to the stop of the [] [vessel] was initiated by the United
       States Coast Guard. It was at the request of the Americans that the Canadians
       became involved in the pursuit. DEA Agent Drinan urged the Canadians to board
       if the vessel entered Canadian waters. When it became apparent that the []
       [Americans] could not board the [] [vessel] until the consent of the Honduran
       government was obtained, the [] [Americans] agreed to support a boarding by the
       [] [Canadians] by displaying its fire power and providing backup assistance if
       required. The [] [Americans] dispatched two interpreters to the [] [vessel] to help
       the Canadians question the Spanish speaking crew. Lt. Schenk [an American law
       enforcement officer] also went aboard the [] [vessel]. He accompanied Canadian
       officers in a second search of the vessel; examined documents, electronics
       equipment and charts; and obtained the identities of the crew for submission to
       DEA Agent Drinan in Maine.

       [….]

       The record discloses that the United States Coast Guard instigated, coordinated and
       closely collaborated with the Canadians in effectuating the seizure and search of
       the [] [vessel in Canadian waters]. In short, the participation of the Americans was
       sufficiently substantial to permit defendant to invoke the protection of the Fourth
       Amendment.

United States v. Hensel, 509 F.Supp. 1364, 1372-1373 (U.S.D.C. Maine 1981). In light of said

analysis, Codefendant invites the Court to consider the following factual conclusions: it was the

Federal Government who initiated the pursuit of Codefendant in the Dominican Republic and

required Dominican authorities assistance in his apprehension; the Federal agents did surveillance

while on the Dominican Republic; the Federal agents participated in the search of the apartment

by providing support and assistance with their presence and law enforcement status and

knowledge; the Federal agents escorted Codefendant from the place of his arrest to his apartment;

the Federal agents escorted Codefendant from his apartment to prison; the Federal agents escorted

Codefendants from prison to the airport; the Americans kept custody of some of the evidence

seized; the Dominican authorities had no intention to prosecute Mr. Acevedo for any violation to

Dominican laws; Codefendant was expelled from the Dominican Republic and no criminal charges

have been filed against him there; Dominican authorities had a deportation order before



                                                10
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 11 of 19




Codefendant’s arrest; the Dominican agents that participated in the arrest and search belong to a

US Marshal Federal Fugitive Task Force exclusively dedicated to assist USMS in federal fugitive

cases; and the Dominican Search and Seizure Warrant was based exclusively on the facts of the

federal case. See Docket No. 2146 at 7.

       Therefore, the Court must analyze whether Codefendant’s factual propositions are

supported by the evidence presented before the Court during the evidentiary hearing and what

weight, if any, should said propositions be afforded in the context of the federal joint venture

doctrine analysis.

   1. The Federal Government initiated the pursuit of Codefendant in the Dominican
      Republic.

       It is an uncontested fact that this case was initiated by the federal indictment and arrest

warrant issued in Puerto Rico against Codefendant on December 18, 2014. It is also an uncontested

fact that the information pertaining to said indictment and warrant were provided to the NBDC by

Federal authorities. Moreover, the testimonies provided during the evidentiary hearing evinced

that additional information was shared between the Federal and Dominican government prior to

his arrest. However, contrary to Codefendant’s contention, the sharing of information is

insufficient to determine that the joint venture doctrine applies to this case.

       Codefendant reasons that the Federal Government lacks authority to request and/or execute

arrests and search and seizure warrants, sua sponte, in a foreign country. Docket No. 2146 ¶ 3. He

is correct; and this is critical since Codefendant cannot ignore the reality of the context in which

his arrest, and corresponding search and seizure, were actually made.

       In order to capture federal fugitives in a foreign nation, cooperation between the Federal

Government and a foreign government is required. Therefore, it is only logical that said

cooperation involves sufficient active communication between the sovereigns to share relevant


                                                  11
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 12 of 19




information and coordinate the necessary actions to achieve a fugitive’s capture. In recognizing

said reality, Circuit Courts and District Courts have determined that said cooperation, in itself, is

not sufficient to warrant the application of the joint venture doctrine. See, for example, United

States v. Beherty, 32 F.3d 503, 511 (11th Cir. 1994); United States v. Maturo, 982 F.2d 57, 61

(2nd Cir. 1992). If this interaction was sufficient to activate a joint venture, the doctrine would

have no purpose, as every single request for aid in the capture of a fugitive made by the United

States to any foreign nation would automatically activate the Fourth Amendment protections to

searches and seizures performed there.

   2. The Federal Government actively participated in the search by providing surveillance,
      presence, law enforcement status and knowledge.

       As Codefendant correctly points out, the testimonies provided during the evidentiary

hearing evince that Carrión and Colón-Escalante did surveil the building where Codefendant’s

apartment was located, a few hours before his arrest. However, the Court finds that Codefendant

is overstating the importance of this fact.

       Carrión and Colón-Castillo’s participation in the surveillance was not a substantial action

in furtherance of a joint venture. Carrión’s testimony, at times, bolsters the importance of his

participation during the referenced surveillance. Although this Court does not question the federal

agents’ capacities and the expertise he might possess in performing surveillance, the facts that can

be properly derived from both testimonies delivered before the Court indicate that the Federal

agents’ involvement in the surveillance was of no significance to the actual capture of Codefendant

and the eventual search that took place in his apartment.

       To that end, first, the Court highlights that the identification of Codefendant’s apartment

was a result of the Dominican authorities’ own investigations prior to February 2018. See Docket

No. 2413 at 106 lines 18-21. Thus, the surveillance performed by the Federal agents on February


                                                 12
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 13 of 19




3, 2018 did not provide any new information in furtherance of Codefendant’s capture nor the

eventual search. Second, Carrión’s testimony evinces that the Federal agents were not even aware

that Codefendant had left the building after their arrival; certainly, this fact makes it highly

improbable that they managed to provide any significant support to the effort being made by the

NBDC to capture Codefendant. See Docket No. 2140 at 40 lines 22-24. Consequently, the

surveillance performed by the federal agents on February 3, 2018, did not constitute a significant

action that should be weighted in support of Codefendant’s joint venture theory.

       As to the search of Codefendant’s apartment, the Court recognizes that the testimonies do

not provide clarity as to the location of the federal agents, within the apartment, at any given point

in time during the search. However, the testimonies desmonstrate, to the Court’s satisfaction, that

not one of the three Federal agents had commanding authority over the searched performed by the

Dominican authorities nor intervened in any way that would allow the Court to determined they

had an active substantial participation as to the search. See Docket No. 2140 at 73; Docket No.

2143 at 29.

       Consequently, as stated in the outlined facts, the Court believes that it is an undisputed fact

that the Federal agents were present during the surveillance performed outside of Codefendant’s

apartment building and the eventual search performed in the apartment. However, they were mere

observes as to the search. See Docket No. 2143 at 28. Their participation was limited to such degree

that these facts do not demonstrate a substantial participation that supports Codefendant’s joint

venture argument. See, for example, United States v. LaChapelle, 869 F.2d 488, 490 (9th Cir. 1989)

(holding that United States’ lack of authority controlling a wiretap operation was sufficient to

defeat a joint venture argument).




                                                 13
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 14 of 19




   3. The Federal agents escorted Codefendant.

       Codefendant attempts to further his joint venture theory by highlighting the Federal agent’s

participation in escorting Codefendant at three junctures: (a) from the arrest site to the apartment;

(b) from the apartment to the prison; and (c) from the prison to the airport. However, the Court

finds that Codefendant’s reading of the testimonies as to this matter is almost entirely misplaced.

       After Codefendant was arrested by the NBDC agents, Col. Castillo arrived with Acosta, in

the same vehicle, at the scene. Codefendant suggest that, after the arrest, Acosta drove Codefendant

to the apartment. However, the Court finds that there was no testimony that supports their proposed

fact. Instead, the Court notes that Col. Castillo’s testimony indicates that there were multiple other

people that may have possibly escorted Codefendant to the apartment. To that end, Col. Castillo’s

testified that: “Pete Acosta was there, Lieutenant Colonel Batista, Major Sargent Doñe and

Myself”. Docket No. 2143 at 22. Moreover, Codefendant also failed to highlight that after Col.

Castillo ordered that codefendant be put in the SUV, he “also put in two more agents –or two

agents of the [NBDC] to keep custody of him.” Id. at 23. Consequently, there is no evidence to

support Codefendant’s contention that it was Acosta -and not the various other individuals present-

who escorted him to the apartment building.

       As to Codefendant’s transportation form the apartment to the NBDC prison, the testimonies

support the fact that the federal agents joined the NBDC escort. However, the testimonies do not

evince that the Federal agents had any authority or control over the escort. See, for example, Docket

No. 2140 at 51 (in response to the Government’s question as to who drove Codefendant to prison,

Carrión responded as follows: “[t]he Dominican nationals, sir.”). Moreover, the Court show that

both testimonies evince that the Federal agents had no participation in the processing of

Codefendant when he arrived at the NBDC prison. See Docket No. 2140 at 51, 90-92; Docket No.



                                                 14
        Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 15 of 19




2143 at 98. Hence, the Federal agents’ participation in the escort of Codefendant from his

apartment to the prison does not support the joint venture theory.

          Finally, Codefendant argues that Federal agents had an active role in the transport of

Codefendant form the NBDC jail to the airport; the testimonies do not support said contention. In

response to the Defense attorney’s questions as to this matter, Carrión testified that he did not

recall if Acosta drove Codefendant to the airport. See Docket No. 2140 at 51. Furthermore, Col.

Castillo unequivocally testified that it was the “Rapid Response Unit” of the NBDC that

transported Codefendant to the airport. See Docket No. 2143 at 31.9 Once again, Codefendant’s

proposed fact is unsupported by the evidence presented before the Court and cannot support his

theory.

    4. The Federal agents received part of the items seized in Codefendant’s apartment.

          Undoubtedly, the Federal agents received part of the evidence seized in Codefendant’s

apartment; that is the reason why the Court is at this juncture. Codefendant contends that this fact

points to a joint venture. However, the Court finds that the concession of certain pieces of evidence

to the Federal agents by the Dominican authorities is one of the strongest facts against

Codefendant’s theory.

          As previously highlighted, Carrión and Colón-Escalante -through Pete Acosta- received

certain items of the evidences seized in Codefendant’s apartment when they were heading back to

Puerto Rico on February 5, 2018. See Docket No. 2140 at (In response to Defense attorney’s

question as to the evidence the Federal agents received, Carrión stated that: “[o]nly evidence that

was provided by the [NBDC] – the [NBDC] provided it to Pete Acosta, and then Pete Acosta



9
 To questions as to the transportation of Codefendant Col. Castillo informed that “[Acosta] went, but in his vehicle,
and Mr. Avecedo[-Martinez] was transported in the Tactical Reaction vehicle of the DNCD. Two vehicles.” Docket
No. 2143 at 99.

                                                         15
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 16 of 19




provides it to us […]”). Furthermore, the Court now notes that is essential to highlight that the

evidence provided to Acosta was the items that the Dominican authorities chose to provide them.

As to this matter, Col. Castillo’s testimony revealed that the Dominican Prosecutor decided which

items of evidence were provided to the USMS. See Docket No. 2143 at 100-101. The Court finds

that the last fact further supports the fact that the Federal agents had no control over the search and

seizure nor its results.

    5. The Dominican government had no intention of prosecuting Codefendants and, to this
       date, no criminal case has been filed in the Dominican Republic against him.

        Codefendant suggests that a joint venture between the Federal and Dominican governments

was in place because the Dominican authorities had no intention in prosecuting Codefendant under

Dominican law. To support his contention, Codefendant points to the fact that the NBDC had an

order to extradite Codefendant before his arrest even took place. Although the fact that the

Dominican authorities had an extradition order can be derived from the testimony, no evidence

was provided by the witnesses nor Codefendant to determine the Dominican’s government

“intention” to prosecute Codefendant. The Court will not provide credit to this argument as it the

same constitutes merely a theory. Furthermore, no definitive evidence was provided to the Court

for it to determine if, to this date, no criminal charges have been filed against Codefendant in the

Dominican Republic. The Court is not in a position to afford any weight to this argument.

    6. Dominican agents “belonged” to the USMS Task Force.

        Codefendant suggests that the agents that worked for the unit under the command Col.

Castillo, basically “belonged” to the USMS. The testimonies provided by both witnesses support

the fact that the SIB is dedicated to assist the USMS in the capture of United States fugitives in

the Dominican Republic. However, the testimonies do not support that the SIB is, in fact, part of

or controlled by the USMS. Codefendant also failed to provide any additional evidence to support


                                                  16
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 17 of 19




his theory. Therefore, Codefendant’s theory is unsupported by the evidence provided during the

hearing and must be discarded.

   7. The Dominican Search and Seizure Warrant was essentially based on the information
      provided by the Federal agents.

        Codefendant’s contention as to this matter is problematic at this juncture. As Codefendant

documented in his Memorandum, he has continuously objected to the authenticity of the Search

and Seizure Warrant issued by the Dominican Court. See Docket No. 2146 at 15-18. The Court

notes that, prior to holding the evidentiary hearing, it entered an Order requiring the Government

to provide a copy of said Warrant in compliance with the applicable Federal Rules of Evidence;

however, the Government failed to provide it to the Court during the hearing. See Docket No.

2131. Despite the Government’s incompliance, and the latency of the issue, Codefendant chose

not to request the Court to resolve this matter during the hearing nor prior to resolving the joint

venture issue. Consequently, the Court cannot adopt the Magistrate Judge’s Report and

Recommendation as to the validity of the Warrant at this time; furthermore, it will not consider

the contents of the Warrant -nor the documents related to its request- in support of the arguments

raised by either the Government or Codefendant.

       Nonetheless, the Court does recognize that the testimonies provided during the evidentiary

hearing support the Government’s contention that the decision -and later application and entry- of

the Search and Seizure Warrant was an independent decision of the NBDC. Consequently, Federal

agents were not involved -in any way- with the request and/or issuance of the Search and Seizure

Warrant entered by the Dominican Court.

       Finally, as stated in the facts, albeit the Court will not consider the documents that were

used to request the referenced Warrant, Col. Castillo’s testimony demonstrates that the

information in the possession of the NBDC related to Codefendant, his whereabouts, residence,


                                                17
       Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 18 of 19




vehicles and activities was not exclusively provided by the Federal Agents but was obtained, in

large part, by independent efforts made by the NBDC. Both of these facts definitively support the

Government’s position.

                                           V.    Conslusion
       After analyzing the factual conclusions proposed by Codefendant in support of his joint

venture theory, the Court finds that this case is even further away and not near to Hensel.

Codefendant cited a section of the opinion where the First Circuit’s expressed that in that case

there were facts that suggested “significant American involvement while other suggested the

contrary”. United States v. Hensel, supra, 699 F.2d 25. However, contrary to Hensel, this case is

not a “close call” to said case; the factual conclusions that Codefendant proposed in support of his

theory are neither supported by the evidence provided to the Court during the evidentiary hearing

nor sufficient to justify the application of the joint venture doctrine.

       The relevant factual findings demonstrate that there was, in fact, cooperation between the

Federal Government and the Dominican authorities in order to capture Codefendant in the

Dominican Republic; however, the sharing of information between the sovereigns and the limited

participation of the Federal agents during the arrest, search and escort of Codefendant in the

Dominican Republic do not support a “significant American involvement” that would warrant the

application of the joint venture doctrine. Furthermore, the evidence also showed that the

Dominican authorities made independent decisions as to how and “the when” of the arrest, the

search and escorts where to be performed and even decided that some seized items where to be

furnished to the Federal agents. Consequently, although working to assist the Federal Government,

the Dominican authorities’ independence as to the decision making in all aspects of this operation

cannot turn them into mere “agents” of the Federal Government in order to activate the joint

venture doctrine.

                                                  18
      Case 3:14-cr-00754-DRD Document 2157 Filed 05/18/20 Page 19 of 19




      Pursuant to the above, the Court adopts in part, the Honorable Magistrate Judge’s Report

and Recommendation and affirms the decision as to the none existence of the joint venture;

therefore, Codefendant’s Motion to Suppress is DENIED.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, May 18, 2020.

                                                         S/Daniel R. Domínguez
                                                         Daniel R. Domínguez
                                                         United States District Judge




                                             19
